DILLOX. Circuit Judge.
The act of June 30, 1804 (section 25), fixes the compensation of collectors, and declares that the amount shall be “in full compensation for their services and that of their deputies, * * * provided, that the secretary of tiie treasury shall be authorized to make such further allowances, from time to time, as may he reasonable, in cases in which, from the territorial extent of the district or from the amount of internal duties collected, or from other circumstances, it may seem just to make such allowances.” It is on this proviso that the defendants rely. But 1 am of opinion that it invests the secretary of the treasury with authority to be exercised according to his discretion or judgment; that tiie law assumes that this will lie justly exercised. of which the collector must take the risk, if he acts without precedent authority from that officer or the proper department; and that the judgment of the secretary of tiie treasury in respect to the allowances lie is therein authorized to make cannot he judicially revised. There is nothing in tiie cases of U. S. v. Wilkins, 6 Wheat. [10 U. S.] 135, U. S. v. MacDaniel, 7 Pet. [32 U. S.] 1. U. S. v. Gratiot, 15 Pet. [40 U. S.] 336. upon which the defendants rely, in conflict with the above view, since this case turns solely upon the meaning of section 25 of the act of June 30. 1864. If the facts stated in this record be true, the case of the defendants presents strong grounds for relief. but this must come from the secretary of the treasury, under the act. or from congress. The judgment below is accordingly affirmed. Affirmed.